Citation Nr: 1418163	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  11-03 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967, including combat service in Vietnam, and his decorations include the Bronze Star with "V" device.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In April 2013, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.

The Board notes that the record reflects diagnoses for anxiety disorder, NOS and major depressive disorder.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Thus, while the Veteran specified that he was seeking service connection for PTSD and a mental disorder, the claim has been broadened to include other psychiatric disabilities and is recharacterized accordingly.

In addition to reviewing the Veteran's paper claims folder, the Board has surveyed and considered the contents of his electronic VA file.  The additional evidence contained therein is considered part of the constructive record.


FINDING OF FACT

Anxiety disorder, NOS and major depressive disorder had their onsets in service.




CONCLUSION OF LAW

Anxiety disorder, NOS and major depressive disorder were incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

At his April 2013 Board hearing, in seeking service connection for a psychiatric disability to include PTSD, the Veteran indicated that a grant of service connection for any psychiatric disability would satisfy his appeal.  In this decision, the Board finds that service connection is warranted for anxiety disorder, NOS and major depressive disorder.  As such, no discussion of VA's duty to notify or assist is necessary as he is being awarded a complete grant of the benefit sought on appeal.  See April 2013 hearing transcript, p. 7-8.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The record shows that the Veteran participated in combat because he was awarded the Bronze Star with "V" device.  In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) (West 2002) and its implementing regulation, 38 C.F.R. § 3.304(d) (2013), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service treatment records are silent as to any psychiatric complaints, treatment, or diagnoses.  Post-service VA treatment records show current diagnoses of anxiety disorder, NOS, and major depressive disorder.  

In an April 2011 VA treatment record, Dr. B.B. determined the Veteran's reaction to his war experiences appear to be resulting in symptoms of depression.  Dr. B.B. noted specifically the Veteran is now experiencing "guilt over killing people" and stated "I feel like I'm being punished because I should be."

At his November 2012 VA examination, the Veteran was diagnosed with anxiety disorder, NOS.  The Board acknowledges that the November 2012 VA examiner provided a negative nexus opinion.  However, there is no indication that the examiner considered Dr. B.B.'s statement that the Veteran's depression is related to service.  

Further, the November 2012 examiner's conclusion is not consistent with the examiner's own rationale.  The examiner indicated that the Veteran's current psychiatric conditions are less likely than not related to his military service and more likely related to psychosocial factors in the Veteran's life that occurred in 2009 prior to the beginning of his symptoms.  However, at the same time, the examiner stated the Veteran's claimed in-service stressful incident has had a powerful impact on him and he continues to be troubled by memories of this and other events in his military service.  Therefore, the examiner did in fact indicate that there is a causal relationship between the Veteran's military service and his current anxiety disorder.  The contribution of events from after service to the anxiety disorder does not nullify that the Veteran's military service has also contributed to it.

Based on the above, the Board finds that the evidence for and against the claims of entitlement to service connection for an acquired psychiatric disorder is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for an acquired psychiatric disorder is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for anxiety disorder, NOS and major depressive disorder is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


